Citation Nr: 1711634	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-05 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial rating higher than 40 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board last remanded these claims in June 2016 for additional development.

The record suggests his disabilities prevent him from working in his previous employment.  Accordingly, the Board has inferred a claim for a TDIU, as reflected above.

In this decision, the Board is awarding a higher initial rating of 40 percent for the right lower extremity radiculopathy, and also a TDIU.  The Board is continuing the 40 percent rating for left lower extremity radiculopathy, as discussed below. 
 

FINDINGS OF FACT

1.  His right and left lower extremity radiculopathy are each moderately severe.
 
2.  His service-connected disabilities preclude him from obtaining or maintaining employment.






CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 40 percent for left lower extremity radiculopathy.  The criteria are met for an initial 40 percent rating for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2016).

2.  The criteria are met for TDIU for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran argued that the November 2015 VA examination was inadequate, which precipitated the Board's June 2016 Remand.  He has not raised any argument regarding the updated July 2016 VA examination.  

Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
The Veteran's right and left lower extremity radiculopathy are rated as 20 percent and 40 percent, respectively, under DC 8520, which pertains to complete and incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2016).  Mild incomplete paralysis warrants a 10 percent rating; moderate warrants a 20 percent rating; moderately severe warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis warrants an 80 percent rating, and is shown when the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexions of the knee is weakened or (very rarely) lost.  Id., DC 8520.  

A note prior to the rating criteria pertaining to diseases of the peripheral nerves, which contains DC 8520, explains that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at the most, the moderate degree.  Id.  

Disability ratings with respect to neurological conditions are ordinarily rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities.  38 C.F.R. § 4.124a.

The Board notes the Veteran is also diagnosed with diabetic peripheral neuropathy of the femoral (anterior crural) nerve, which is not service-connected.  The July 2016 VA examiner opined that it was possible to differentiate the symptoms attributable to the service-connected disability from the nonservice-connected disability.  He opined the "radiculopathy symptoms consist of radiating, pain, tingling, numbness, weakness, and fatigue, decreased reflex, loss of strength in the lower extremity."  He continued that the peripheral neuropathy causes 

non-radiating pain, numbness, and tingling from the lower back, as well as burning and tingling pain mimicking 'pins and needles' loss of reflex mostly especially in ankles, loss of balance, increased sensitivity to touch, in affected extremities, (mostly feet and hands).

This opinion does not provide a clear explanation as to his symptoms.  Indeed, the only symptoms this opinion clearly and specifically address are reflexes in the ankles and increased sensitivity to the touch of the feet.  However, the opinion also notes that his service-connected radiculopathy causes decreased reflexes, without  specifying the location.  The record does not contain any material evidence regarding increased sensitivity to the touch.  Further, as discussed in more detail below, the Veteran has presented material evidence of flares, which the VA examiner was unable to attribute conclusively to either disability.  All doubt in this matter is resolved in the Veteran's favor.  Accordingly, all of the neurological findings are considered to be attributed to his service-connected radiculopathy.  Mittleider v. West, 11 Vet. App. 181 (1998).    

In regard to the right lower extremity, the Board finds that his symptoms more closely approximate the criteria for an initial 40 percent rating.  Although the July 2016 VA examination report lists his radiculopathy of the right leg as moderate, and that his symptoms in his right leg were less severe than the left leg, the Veteran has presented credible evidence regarding flares.  As mentioned, the record shows the Veteran complained of cramping, immobility, and suddenly collapsing.  At the July 2016 VA examination, he was accompanied by a friend, who told the doctor that he was at risk for falls.  The record shows a fall in April 2016.  The VA examiner explained that the flares consisted of decreased reflexes and increased numbness, pain, weakness, and fatigue, which can cause cramps and sudden loss of strength of the lower extremities.  The record also shows the Veteran has used a cane or a walker constantly for the entire period on appeal.  In resolving all doubt in his favor, the Board finds that his symptoms are moderately severe.   38 C.F.R. § 4.124a, DC 8520.

The Board does not find that a 60 percent rating is warranted for his right lower extremity radiculopathy.  The evidence does not show that his symptoms are severe with marked atrophy.  Primarily, the Veteran has not been found to have marked atrophy, which is required for the next higher rating.  Indeed, at the July 2016 and November 2015 VA examinations, he was found to have no atrophy.  The May 2013 VA examination identified atrophy, but specified that it was generalized; that is, over his whole body as opposed to localized in his lower extremities.  His treatment records do not show atrophy.  Further, his symptoms in the right lower extremity are no more than moderately severe.  In all of the VA examinations, his constant pain, intermittent pain, paresthesias/dysesthesias, and numbness have been assessed as moderate at worst.  His muscle strength has always been shown to be 4/5, which shows some loss, but not a severe level of loss.  His reflexes have been shown to be normal or 1+, which is not a severe level of loss.  He has been shown to have loss of hair and shiny skin on the shins, evidence of trophic changes, but these changes have not been assessed as severe, nor has the Veteran complained about them.  This evidence does not show that a 60 percent rating is warranted.  Id.

In regard to his left leg, the Board also finds that the evidence does not support a rating higher than his current 40 percent.  As above, the record does not show marked atrophy, which is required for the next higher rating.  Id.  At the July 2016 and November 2015 VA examinations, his muscle strength in the ankle was reduced to 3/5, which is not a severe level of loss.  His reflexes have been shown to be normal or 1+, which is not a severe level of loss.  He was also shown to the same trophic changes described above, but these changes have not been assessed as severe, nor has the Veteran complained about them.  The July 2016 and November 2015 VA examiners assessed his constant pain, intermittent pain, paresthesias/dysesthesias, and numbness to be severe, but also found that he had no muscle atrophy.  Although some of his symptoms are severe, he does not meet or nearly approximate the criteria for a 60 percent without also having marked atrophy.  Id.  Accordingly, the Board is continuing his initial 40 percent rating for left lower extremity radiculopathy.

The Veteran has argued that his symptoms more closely approximate a higher level for each leg, which the Board also found in respect to the right leg only.  With respect to the left leg, the Board does not find that the evidence more closely approximates the criteria for a 60 percent, as discussed above.  The Board finds the medical reports that do not show marked atrophy are more probative than the Veteran's arguments, as the medical reports were based on clinical examination and testing.  The Veteran has not asserted that he has marked muscle atrophy, or that his symptoms have increased since the July 2016 VA examination.  Accordingly, 40 percent ratings are warranted for both the right and left lower extremities.

The record does not show any symptoms of his bilateral lower extremity radiculopathy that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, all of his symptoms are considered in determining the severity of his incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.120.  There is no suggestion that it is an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's lower extremity radiculopathy.  Thun v. Peake, 22 Vet. App, 111 (2008).  It has not been shown to have interfered with his employment or caused him to be hospitalized.  See 38 C.F.R. § 3.321(b)(1).  There is no suggestion that radiculopathy combines with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted for either the right or the left lower extremity radiculopathy.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Here, the Veteran is service connected for degenerative disc disease of the lumbar spine, rated at 20 percent disabling effective from December 31, 2009, and bilateral lower extremity radiculopathy, now each rated as 40 percent disabling effective from December 31, 2009.  As of this decision, this brings his combined rating to 80 percent, effective from December 31, 3009.  He therefore meets the criteria for TDIU for the entire period on appeal.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran's prior relevant work experience was in construction, heavy equipment operation, and as a salesman for heavy equipment.  Prior to and during the service, he also worked with heavy equipment.  These fields of employment require strong legs and back.  As noted above, the Veteran has used a cane or walker constantly throughout the entire period on appeal.  He has pain and numbness, and flares which cause falls.  The July 2016 VA examiner noted that the Veteran would be have trouble working in a job that required prolonged standing, walking, or walking long distance, as well as lifting and carrying.  He would have difficulty in a sedentary position that required prolonged sitting.  There is no indication that he has any additional training or education that is transferable to a different position.  The Board therefore finds meets the criteria for a TDIU based on all of his service-connected disabilities.









ORDER

A 40 percent initial rating for right lower extremity radiculopathy is granted.

The claim of entitlement to an initial rating higher than 40 percent for left lower extremity radiculopathy is denied.

A TDIU is granted for the entire period on appeal.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


